Title: To Benjamin Franklin from Antoine-Alexis-François Cadet de Vaux, 19 October 1783
From: Cadet de Vaux, Antoine-Alexis-François
To: Franklin, Benjamin


          
            Monsieur
            ce 19 8bre. 1783
          
          M. le lieutenant Général de Police fera mercredi 22 l’Installation du traitement Electrique, au couvent des célestins, près l’arsenal. Je l’ai flatté du plaisir de S’y rencontrer avec vous, et ce magistrat Jouira de la double Satisfaction de réunir la cause et les effets c’est a dire l’auteur immortel de la découverte de l’Electricité et les Infortunés qui lui doivent le bonheur de leur Existence.
          En conséquence Permettés, monsieur, que Je vous propose le rendès vous pour mercredi 22 à 11 heures très précises aux celestins près l’arsenal. Le magistrat S’y rendra à cette heure là et il est communement fort èxact. De là nous irons à la halle au blé. Les architectes Sont prévenus et placeront le model et les dessins; de là nous reviendrons diner chès moi, et Si M. de

Montgolfier à qui J’en Ecris peut disposer Sa machine, nous irons apres midi.
          Je Suis avec un profond respect Monsieur Votre très humble et très obéissant Serviteur
          
            Cadet de VauxRue des Gravilliers No 16
          
        